 

Case 2:20-mr-00058-CG Document1 Filed 01/13/20 Page 1 of 11

AO 106 (Rev. 04/10) Application for a Search Warrant FILED

 

shane eat tele |
DISTRICT OF NEW MEXIC

UNITED STATES DISTRICT COURT 90 JAN 13. PM U0

for the
District of New Mexico CLERK-LAS CRUCE
In the Matter of the Search of )
(Briefly describe the property to be searched )
or identify the person by name and address) ) Case No. 20M RDS
626 E. 34th Street, Silver City, New Mexico 88061, and )
any outbuildings and vehicles on the premises

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

See Attachment A, attached and incorporated herein by reference.

located in the District of New Mexico , there is now concealed (identify the

person or describe the property to be seized):
See Attachment B, attached and incorporated herein by reference.

 

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
af evidence of a crime;
© contraband, fruits of crime, or other items illegally possessed;
a property designed for use, intended for use, or used in committing a crime;

© a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
18 USC 1512(c)(2) Corruptly obstruct, influence, or impede any official proceeding or attempt to do
so.
18 USC 844(h)(1) Use of fire or explosive to commit a federal felony.

The application is based on these facts:

a Continued on the attached sheet.

1 Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

Applicant ’s signature

 

Nick Dilello, Special Agent, ATF _

Printed name and title

 

Sworn to before me and signed in my presence.

Date: 01/13/2020 7 () fh Sa

Judge's signature

City and state: Las Cruces, New Mexico Carmen E. Garza, United States Magistrate Judge
Printed name and title

 

 
Case 2:20-mr-00058-CG Document1 Filed 01/13/20 Page 2 of 11

ATTACHMENT A
SUBJECT PREMISES

The Subject Premises is located at 626 East 34th Street, Silver City, NM, 88061 and is as a single-
story white brick home with brown trim and a brown door. Facing the front of the house from the street,
there is a large window on the viewer’s right side. There is a rock/gravel front yard. The following

photographs show a view of the Subject Premises.

To include all outbuildings and vehicles located on the property constituting the Subject Premises.

 
Case 2:20-mr-00058-CG Document1 Filed 01/13/20 Page 3 of 11

 
Case 2:20-mr-00058-CG Document1 Filed 01/13/20 Page 4 of 11

ATTACHMENT B
ITEMS TO BE SEIZED

All evidence of violations of 18 U.S.C. §§ 844(h)(1) and/or 1512(c)(2), including the following
items:

a. Cellular telephones, including partially damaged or destroyed cellular phones or pieces or
remnants thereof relating to violations of 18 U.S.C. §§ 844(h)(1) and/or 18 U.S.C,
1512(c)(2), including:

i. Ashes or other substances located within any grill or cooking device or disposed of
in any area of the Subject Premises; or

ii. Fragments, pieces, or remains appearing to constitute burned or partially damaged
or destroyed cellular telephone(s) or components thereof.

b. Cellular telephones, including “Smart” phones and records or data and stored on any
cellular telephones relating to violations of 18 U.S.C. §§ 844(h)(1) and/or 18 U.S.C.
1512(c)(2) including:

i. Digital, cellular, direct connect, and/or other phone numbers, names, addresses,
and other identifying information;

ii. Digital, cellular, direct connect, and/or other phone numbers dialed from, which
contacted, or which are otherwise stored on the cellular telephones, along with
the date and time each such communication occurred;

iii. Text message logs and text messages whether sent from, to, or drafted on, the
cellular telephones, along with the date and time each such communication
occurred;

iv. The content of voice mail messages stored on the cellular telephones, along with
the date and time each such communication occurred;

v. Photographs or video recordings;

vi. Information relating to the schedule, whereabouts, or travel of the user of the
cellular telephones;

vii. Information relating to other methods of communications utilized by the user
of the cellular telephones and stored on the cellular telephones;

villi. Bank records, checks, credit card bills, account information and other financial
records; and
Page 1 of 2
Case 2:20-mr-00058-CG Document1 Filed 01/13/20 Page 5of11

ix. Evidence of user attribution showing who used or owned the cellular telephones,
such as logs, phonebooks, saved usernames and passwords, documents, and internet
browsing history.

c. Records relating to violations of 18 U.S.C. §§ 844(h)(1) and/or 1512(c)(2), including
address and telephone books (electronic or otherwise), telephone bills, cellular telephones,
pagers, storage unit rental records, stored in any form, including electronic form.

d. Photographs and/or videotapes relating to violations of 18 U.S.C. §§ 844(h)(1) and/or

1512(c)(2), including photographs and/or video tapes of coconspirators, assets, and/or
burned or otherwise damaged evidence, stored in any form, including electronic form.

Page 2 of 2
Case 2:20-mr-00058-CG Document1 Filed 01/13/20 Page 6 of 11

ATTACHMENT C

AFFIDAVIT IN SUPPORT OF ORDER AUTHORIZING
SEARCH WARRANT

I, Nick Dilello, being duly sworn, state as follows under oath.

1.

2:

Your affiant, Nick Dilello, is a Special Agent with Bureau of Alcohol, Tobacco, Firearms
and Explosives (ATF) and have been so employed since July, 2015. Prior to July 2015, I was
a student at Pennsylvania State University from 2010 to 2014, graduating with a degree in
Criminal Justice. Prior to 2010 I served in the United States Marine Corps from 2005 to 2010.
As part of training to become an ATF Special Agent, I attended six months of specialized
training sponsored by the Federal Law Enforcement Training Center in Glynco, Georgia. As
a result of this training, | have been certified as a Federal Investigator and have received
specific training involving violations of federal law. I have also received ATF specific
training in the determination of probable cause and in the use of warrants and complaints to
enforce federal firearms laws. I am currently assigned to the Las Cruces, New Mexico Field

Office.

Your affiant, being duly sworn, states the following to be true and correct to the best of his
knowledge and belief based upon his personal observations and from information provided by
knowledgeable law enforcement agents and officers who are involved in the investigation of
Jacob GRIJALVA. The facts outlined in this narrative are not meant to be a complete narrative
of all that has occurred in connection with this investigation, but are only a summary of facts
necessary to set forth probable cause in support of the search warrant and does not purport to

set forth all of the affiant’s knowledge regarding this investigation.

’

As a result of my training and experience as an ATF Special Agent, I am familiar with federal
criminal laws and know that it is a violation of Title 18 United States Code § 1512(c)(2) for
any person to corruptly obstruct, influence, or impede any official proceeding or attempt to do

sO.

As a result of my training and experience as an ATF Special Agent, I am familiar with federal
criminal laws and know that it is a violation of Title 18 United States Code § 844(h)(1) for any

person to use fire or an explosive to commit any felony which may be prosecuted in a court of
5.

Case 2:20-mr-00058-CG Document1 Filed 01/13/20 Page 7 of 11

the United States.

| am familiar with an ATF investigation in which, on March 7, 2019, ATF Special Agent B.
Sterling Nixon and Detective Jacob Villegas with the Grant County Sheriff's Department
executed a New Mexico state search warrant at 2035 N. Pinos Altos, Silver City, NM 88061,
the home of GRIJALVA. Special Agent Nixon and Detective Villegas also executed a New
Mexico state arrest warrant on GRIJALVA on that date on the charge of Criminal Solicitation
to Commit First Degree Murder (Willful & Deliberate), in violation of N.M.S.A. § 30-28-3
and 30-2-1(A).

On August 21, 2019, the United States charged the Defendant with Use of Interstate
Commerce Facilities in the Commission of Murder-For-Hire, in violation of 18 U.S.C.

§ 1958(a).
On December 17, 2019, the State dismissed its charges in favor of Federal prosecution.

Special Agent Nixon is the case agent assigned to this case, which is set for trial on February

18, 2020. I am familiar with the facts set out in this affidavit as they relate to the case.

As part of the investigation leading to the federal charges against GRIJALVA, law
enforcement agents provided a confidential informant (CI) with a cell phone, which the Cl
delivered to GRIJALVA. GRIJALVA used this phone to contact an undercover agent (UC)
in order to solicit the murder of an individual as consideration for payment from GRIJALVA.

A relevant portion of the transcript of this call is as follows:

DEFENDANT: What’s the price range?

ATF UC: It depends how you pay me.

DEFENDANT: ...It’s straight cash.

ATF UC: Usually I wouldn’t even fuck with anything like this for

anything under 5.
DEFENDANT: And that’s $500?
10. During the search of GRIJALVA’s home at 2035 N. Pinos Altos, Silver City, NM 88061,

li.

Case 2:20-mr-00058-CG Document1 Filed 01/13/20 Page 8 of 11

ATF UC:

DEFENDANT:

ATF UC:

DEFENDANT:

ATF UC:

DEFENDANT:

ATF UC:

DEFENDANT:

conducted by Special Agent Nixon Detective Villegas on March 7, 2019, the cell phone

No, no, five Gs, bro...It all depends how you want it
done..-how messy it is...how much work I got to put into
it...that kind of shit.

I was looking around maybe one...after I got my money it
was not as big as | thought it was so. :

Shit, bro...it’s hard to run someone off the road for even that
much or even get down there. If you got the strap I can
use...then I don’t have to spend the money on a throwaway
of my own.

Oh yeah...1 can provide you with what you
need...and...information and everything...’'m facing
charges...I need it done quick.

Does this dude need to go away before you face charges?

Yeah, it needs to go...before charges end up coming up...I
could get 20 years because it is a firearm charge...I got
rentals...stash house... fucking
holdings...whatever....transport...1 enforce...I could do it
.... have no problem...but I can’t get close.

Think about how you want it done...like...what makes the
most sense...does it need to be kinda high profile...does it
need to be...a dude just disappears.

That’s exactly what I am looking for...Hopefully it happens
when I’m in Vegas...Actually, being like caught up there on
camera and actually being seen up there would actually be
better.

GRIJALVA used to have the above conversation was not discovered.

Special Agent Nixon and Detective Villegas interviewed GRIJALVA on March 8, 2019. An
audio-video recording of this interview was made. As part of that interview, Special Agent
Nixon and Detective Villegas asked GRIJALVA where the cell phone he received from the
Cl was. GRIJALVA told Special Agent Nixon and Detective Villegas that the cell phone was
still at his home (i.e., 2035 N. Pinos Altos, Silver City, NM 88061). The cell phone was not

discovered at this address.
Case 2:20-mr-00058-CG Document1 Filed 01/13/20 Page 9 of 11

12. The cell phone used by GRIJALVA, if it could be located, would be evidence of the federal

13.

14,

crime charged against GRIJALVA. Specifically, as charged, a violation of Title 18 U.S.C.
§ 1958(a) requires that the defendant use “any facility of interstate or foreign commerce, with
intent that a murder be committed in violation of the laws of any state or the United States as
consideration for the receipt of, or as consideration for a promise or agreement to pay,
anything of pecuniary value.” 18 U.S.C. § 1958(a) (emphasis added). The cell phone is such

a facility of interstate or foreign commerce.

On January 6, 2019, defense counsel for GRIJALVA disclosed to the prosecution team
photographs depicting a burned cell phone in an outdoor charcoal grill. Defense counsel
subsequently represented that these photographs were taken on December 17, 2019 by an
investigator working for the defense team. Defense counsel also represented that it was their
understanding that the phone depicted in the photographs was the phone used by GRIJALVA
to contact the UC.

As part of his investigation, Special Agent Nixon listened to recorded jail calls between
GRIJALVA and his girlfriend Alyssa Gomez, with whom he had lived at 2035 N. Pinos Altos,
Silver City, NM 88061 prior to his arrest on March 7, 2019. Ms. Gomez now resides at 626
E. 34th St. Silver City, NM 88061. GRIJALVA called Ms. Gomez on the phone at least nine

times on December 17, 2019. Excerpts of the relevant calls are as follows:

DEFENDANT: Anything else happen today?

GOMEZ: No, not yet.

DEFENDANT: Ok well when it does ... when it does . . . when it does,
hello?

GOMEZ: I’m listening to you.

DEFENDANT: Ok, well just, if anything happens | did it a long time ago.
Ok?

GOMEZ: Uh-huh, k.

DEFENDANT: Ok? I did it a long time ago.
 

Case 2:20-mr-00058-CG Document1 Filed 01/13/20 Page 10 of 11

GOMEZ:

DEFENDANT:

GOMEZ:

DEFENDANT:

GOMEZ:

DEFENDANT:

GOMEZ:

DEFENDANT:

GOMEZ:

DEFENDANT:

GOMEZ:

DEFENDANT:

GOMEZ:

DEFENDANT:

GOMEZ:

DEFENDANT:

GOMEZ:

DEFENDANT:

GOMEZ:

DEFENDANT:

GOMEZ:

DEFENDANT:

GOMEZ:

Ok.
Ok.

keke
The guy came.

Oh yeah? How’d that go?
Good.
Really?

Yeah, he was like, did you know there was this in there and
[ said no | was telling Jacob that I was going to throw the
grill away and he told me not to. And I didn’t ask no
questions I just brought it.

Yeah well what'd he say?

He said everything that we’re getting here is for Jacob’s
defense and I said good...

#EK
You cleaned it... Did you guys clean out the grill?
The grill?

Yeah ... Did you guys clean it out or what?

No.

No, nobody went with you to clean it out?

Nobody ... It’s still the same like it was.

Nobody went over there?

Yeah.

Ok, well you guys cleaned it out then.

Yeah,

Ok, is that the meat you’re eating off that grill or no? You
guys cook inside or what?

Yeah we cooked inside.
But that grill’s all cleaned out on the side or what?

Yeah.
 

Case 2:20-mr-00058-CG Document1 Filed 01/13/20 Page 11 of 11

DEFENDANT: That’s good.

GOMEZ: It’s done, yeah.

DEFENDANT: That’s awesome.

GOMEZ: lalready ... 1 told you that too.

DEFENDANT: Well yeah you brought up meat and I thought you cooked

outside. That’s why I was asking about it, because you
brought up the meat.

GOMEZ: Yeah.

15. I believe that based upon the information contained herein, there is probable cause to obtain
a search warrant to search the residence located at 626 E. 34th St. Silver City, NM 88061, in
order to procure information, evidence, and/or instrumentalities of a violation of Title 18,
United States Code, Sections 844(h)(1), 1512(c)(2), and 1958(a). In particular, the search
will be conducted to determine the location of the remains of the cell phone GRIJALVA used
to contact the UC in order to solicit murder-for-hire. Such evidence will be relevant to
possible additional charges of obstruction of justice and use of fire to commit a felony in

violation of Title 18 United States Code Sections 1512(c)(2) and 844(h)(1), respectively.
16. This search warrant was approved by Assistant United States Attorneys Mark Saltman and

1
Nick Dilello Special Agent

Taylor Hartstein.

Bureau of Alcohol, Tobacco, Firearms and Explosives

Subscribed and sworn to before

me this [Das of January, 2020
Qq

CARMEN E. GARZA

 

United States Magistrate Judge
